
	
		III
		109th CONGRESS
		1st Session
		S. RES. 105
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2005
			Ms. Murkowski (for
			 herself, Mr. Akaka,
			 Mr. Allen, Mr.
			 Bayh, Mr. Bingaman,
			 Mrs. Boxer, Mrs. Clinton, Mr.
			 Cochran, Mr. Coleman,
			 Ms. Collins, Mr. Conrad, Mr.
			 Cornyn, Mr. Craig,
			 Mr. DeWine, Mr.
			 Dodd, Mr. Domenici,
			 Mr. Dorgan, Mr.
			 Durbin, Mr. Feingold,
			 Mrs. Feinstein, Mr. Gregg, Mr.
			 Hagel, Mr. Isakson,
			 Mr. Johnson, Mr. Kerry, Ms.
			 Landrieu, Mr. Lieberman,
			 Mr. Levin, Mr.
			 Lott, Mr. Martinez,
			 Ms. Mikulski, Mrs. Murray, Mr. Nelson of
			 Nebraska, Mr. Reed,
			 Mr. Salazar, Mr. Santorum, Mr.
			 Schumer, Mr. Sessions,
			 Ms. Snowe, Mr.
			 Specter, Ms. Stabenow,
			 Mr. Stevens, Mr. Thune, and Mr. Bunning) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating April 15, 2005, as National
		  Youth Service Day, and for other purposes.
	
	
		
			Whereas National Youth
			 Service Day is an annual public awareness and education campaign that
			 highlights the valuable contributions that young people make to their
			 communities throughout the year;
		
			Whereas the goals of National
			 Youth Service Day are to mobilize youth as leaders in identifying and
			 addressing the needs of their communities through service and
			 service-learning,
			 to support youth on a lifelong path of service and civic engagement, and
			 to
			 educate the public, the media, and policymakers about the year-round
			 contributions of young people as community leaders;
		
			Whereas young people in the
			 United States, and in many other countries, are volunteering more than in
			 any
			 generation in history;
		
			Whereas young people should
			 be viewed as the hope not only of the future, but also of today, and
			 should be
			 valued for the idealism, energy, creativity, and commitment they bring to
			 the
			 challenges found in their communities;
		
			Whereas there is a
			 fundamental and conclusive correlation between youth service and lifelong
			 adult
			 volunteering and philanthropy;
		
			Whereas through community
			 service, young people build character and learn valuable skills, including
			 time
			 management, teamwork, needs-assessment, and leadership, that are sought by
			 employers;
		
			Whereas service-learning, an
			 innovative teaching method combining service to the community with
			 curriculum-based learning, is a proven strategy to increase academic
			 achievement and strengthens civic engagement and civic responsibility;
		
			Whereas several private
			 foundations and corporations in the United States support service-learning
			 because they understand that strong communities begin with strong schools
			 and a
			 community investment in the lives and futures of youth;
		
			Whereas a sustained
			 investment by the Federal Government, business partners, schools, and
			 communities fuels the positive, long-term cultural change that will make
			 service and service-learning the common expectation and the common
			 experience
			 of all young people;
		
			Whereas National Youth
			 Service Day, a program of Youth Service America, is the largest service
			 event
			 in the world and is being observed for the 17th consecutive year in
			 2005;
		
			Whereas National Youth
			 Service Day, with the support of 50 lead agencies, hundreds of grant
			 winners,
			 and thousands of local partners, engages millions of young people
			 nationwide;
		
			Whereas National Youth
			 Service Day will involve 114 national partners, including 8 Federal
			 agencies
			 and 10 organizations that are offering grants to support National Youth
			 Service
			 Day;
		
			Whereas National Youth
			 Service Day has inspired Global Youth Service Day, which occurs
			 concurrently in
			 over 120 countries and is now in its sixth year; and
		
			Whereas young people will
			 benefit greatly from expanded opportunities to engage in meaningful
			 volunteer
			 service and service-learning: Now, therefore, be it
		
	
		
			1.
			Recognition and encouragement of youth community
			 service
			The Senate recognizes and
			 commends the significant contributions of American youth and encourages
			 the
			 cultivation of a common civic bond among young people dedicated to serving
			 their neighbors, their communities, and the Nation.
		
			2.
			National youth service day
			The Senate—
			
				(1)
				designates April 15, 2005, as
			 National Youth Service Day; and
			
				(2)
				calls on the people of the
			 United States to—
				
					(A)
					observe the day by
			 encouraging and engaging youth to participate in civic and community
			 service
			 projects;
				
					(B)
					recognize the volunteer
			 efforts of our Nation’s young people throughout the year; and
				
					(C)
					support these efforts and
			 engage youth in meaningful decision making opportunities today as an
			 investment
			 in the future of our Nation.
				
